Citation Nr: 1547420	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 
 
 2.  Entitlement to service connection for adenocarcinoma of the colon, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Friend



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Both issues are now appropriately before the Roanoke, Virginia RO.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2015 videoconference hearing.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran was exposed to herbicide agents during service, and no competent evidence indicating that the Veteran's diabetes mellitus, Type II had its onset in service or within one year of service discharge, or is otherwise related to his active military service.

2.  There is no credible evidence that the Veteran was exposed to herbicide agents during service, and no competent evidence indicating that the Veteran's adenocarcinoma of the colon had its onset in service or within one year of service discharge, or is otherwise related to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, Type II was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam or Thailand.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2015).

2.  The Veteran's adenocarcinoma of the colon was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam or Thailand.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record indicates that the Veteran was provided with proper notice prior to the  July 2008 rating decision on appeal.  Specifically, the record contains a March 2008 VCAA Notice Acknowledgement signed and returned by the Veteran. The record also contains multiple other notice records sent to the Veteran.  Consequently, VA has met the duty to notify.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or social security medical records exist.  In addition, VA made attempted to verify the Veteran's claimed service in Vietnam and other instances of possible exposure to herbicides, and no such record of such service was available. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination for his colon cancer.  In addition, the Board notes that the Veteran was afforded a December 2010 VA examination for his diabetes mellitus, however, no nexus opinion was given.  However, under these circumstances the Board finds that VA is not required to provide a medical examination.  VA is required to provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006).

The record contains no credible evidence of any injury or event in-service that may have led to the Veteran's current diabetes mellitus or adenocarcinoma of the colon, and no evidence of related symptoms or diagnoses during service.  In addition, there is no credible lay evidence or competent medical evidence otherwise suggesting his current disorders are related to service.  The Veteran has not alleged that these conditions are directly related to service.  Rather, his sole contention has been that they are the result of exposure to herbicides while in service, and as will later be discussed, exposure to RADAR.  As a result, the Board concludes that the criteria for obtaining a VA examination or opinion is not met.  

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection for these conditions.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Service Connection for Both Conditions

The Veteran is seeking service connection for diabetes mellitus Type, II and adenocarcinoma of the colon.  He contends that he was briefly within the Republic of Vietnam while flying to Thailand and that he was exposed to Agent Orange while serving at Korat and Nakhon Phanom Royal Thai Air Force Bases while stationed in Thailand.  As a result, he claims that he should be given the presumption of exposure to herbicides.  The Board notes that the Veteran's service connection claims have been limited to the theory that they are related to in-service herbicide exposure, and he has not asserted that the conditions are otherwise related to his military service.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

To establish entitlement to service-connected compensation benefits, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e)  shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Diabetes mellitus, Type II is one of the listed diseases.  However, colon cancer is not one the listed diseases.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Turning to the Veteran's allegation that he his transport plane landed temporarily in Vietnam while on the way to his station in Thailand, and again upon departure back to the United States, the Board finds that there is no credible evidence to support his assertion.  The Veteran did provide some specifics at his August 2015 hearing, stating that they stopped in Saigon and switched aircraft both times.  However, there is no evidence of record, with the exception of the Veteran's statements, that he was ever within the Republic of Vietnam.  A review of the Veteran's personnel file does not indicate any time within Vietnam.  A request to the Defense Finance and Accounting Service (DFAS) for the Veteran's Leave and Earnings Statements (LES's) during the period of January 1968 to January 1969, in an attempt to verify time spent in Vietnam, resulted in a Formal Finding of Unavailability of such records.  A review of the Veteran's service treatment records fails to show that the Veteran served or stopped within Vietnam.  Finally, a request to the JSRRC for any documentation of time spent in Vietnam resulted in a September 13, 2013 negative response stating that "[w]e're unable to document or verify that [the Veteran's] aircraft stopped in the Republic of Vietnam on its way from Travis Air Force Base.  The history was negative and did not report on [the Veteran's] travels of aircraft flight paths."  In addition, VA has requested the Veteran to provide any additional evidence regarding his alleged time spent in Vietnam.  However, the Veteran has simply alleged that he stopped over in Saigon to switch airplanes on his way to Thailand and subsequent return flight, without providing any further explanation or evidence of such time spent in Vietnam.  Consequently, the Board finds the Service Department records to be far more credible than the Veteran's assertion.  Here, the Service Department Records do not support the Veteran's claim, as there is no record of his service in Vietnam.  Consequently, the Board finds that the presumption of herbicide exposure due to service within the Republic of Vietnam is unavailable. 

Next the Board turns to the Veteran's assertion that he was exposed to herbicides while serving at the Royal Thai Air Force Bases in Korat and Nakhon Phanom. Service records are consistent with the Veteran's assertion that he served at both Korat and Nakhon Phanom Air Force Bases.  However, the Veteran's MOS indicates that he served as a cook, and this MOS is not among those noted by VA and is not consistent with service near the perimeter.  The Veteran has at times asserted that he was also assigned to river patrol and "spraying down" planes that hauled Agent Orange.  The Veteran has also asserted, specifically at his August 2015 hearing, that he spent significant time around service members who were in direct contact with Agent Orange on the perimeters of the Air Bases or in service in Vietnam.  The Veteran contends that while around these service members, they were wearing the same clothing as when they were exposed to Agent Orange.  Similarly, the Veteran has alleged that he drove around in the same jeeps that Miliary Police use during patrol of the base perimeters.  The Veteran has alleged that he did so as part of his duty as cook, which often involved "bartering" for food with the local residents.  The Veteran also contends that he spent time around the air strip, including around C 130 and C 123 airplanes.  

The Veteran's MOS is simply inconsistent with his allegation that he spent time on river patrol or spraying down aircraft which carried Agent Orange.  His MOS as a cook does not support a finding of service around the perimeter.  In addition, performance appraisals of record only mention his work as a cook and do not reference any other duties performed.  Regarding the Veteran's contention with respect to exposure to Agent Orange by being around those who served within Vietnam or around the perimeters of the air bases, the Board finds that the evidence and guidance pertaining to herbicide exposure simply does not support such a contention.  While the Veteran has provided some detail in these assertions, there is simply not enough to support a finding that he was exposed to herbicides in this manner.  

The Board notes that in notice letters sent to the Veteran, VA requested that the Veteran provide any evidence or details regarding his exposure to herbicides. The letter specifically stated that "[a]ny person making a statement should provide as much description of the exposure as possible....".  For this reason, the Veteran was properly informed that he should provide as much evidence and detail as possible with respect to his claims resulting from alleged herbicide exposure.  Similarly to his allegations regarding service in Vietnam, the Board finds the lack of any detail with these assertions to make them less credible.  Due to the Veteran's inconsistent MOS and the lack of any additional evidence, the Board finds that weight of the evidence supports a finding that the Veteran was not exposed to herbicides while stationed in Thailand.

With respect to the Veteran's allegation that he was exposed to Agent Orange through exposure to C-130 and C123 aircraft, that Board notes the provisions of 38 C.F.R. § 3.307(a)(6)(v).  This states that "[a]n individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, 'regularly and repeatedly operated, maintained, or served onboard C-123 aircraft' means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  Such exposure constitutes an injury under 38 U.S.C. 101(24)(B) and (C).  If an individual described in this paragraph develops a disease listed in 38 CFR 3.309(e) as specified in paragraph (a)(6)(ii) of this section, it will be presumed that the individual concerned became disabled during that service for purposes of establishing that the individual served in the active military, naval, or air service."  As noted, the Veteran's MOS was a cook.  Thus, there is simply no indication that he would have had exposure to C-123 aircraft as contemplated by that provisions of 38 C.F.R. § 3.307(a)(6)(v).  

Overall, the Board finds that the presumption of exposure to herbicides under any of the previously detailed provisions is not warranted.  Accordingly, service connection on a presumptive basis for diabetes mellitus, type II is not warranted.  As a previously mentioned, colon cancer is not a listed condition for which presumptive service connection for exposure to herbicides is awarded.

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to herbicides led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran does have a current diagnosis of diabetes mellitus, type II, and the evidence shows that the Veteran has been diagnosed with adenocarcinoma of the colon.  Thus, requirement (1) for service connection is met.  However, a review of the Veteran's service treatment records show no complaints or treatment for diabetes or adenocarcinoma of the colon, or any relevant treatment or symptoms.  In addition, there is no indication, in either the form of medical records or lay evidence that the Veteran's diabetes or adenocarcinoma of the colon manifested within a year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  There is also no credible or competent evidence otherwise showing that the claimed diabetes mellitus or adenocarcinoma of the colon is related to service, to include herbicide exposure therein.  As a result, direct service connection cannot be granted.  In making such a finding, the Board does note that the Veteran has not specifically alleged that his conditions are the result of military service, other than his claimed herbicide exposure.

The Board does note the Veteran's May 2009 statement asserting that he was exposed to RADAR while in military service.  He does not directly assert that his diabetes mellitus or adenocarcinoma of the colon are related to such exposure; however, the Board has interpreted this statement as such an allegation.  As to the this claim that exposure to radar emissions caused his disabilities, the Court has taken judicial notice that radar equipment emits micro-wave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311.  As such, no further development under these regulations is necessary.

In sum, the record does not support the Veteran's assertions regarding any actual exposure to herbicides, and service connection on a presumptive basis is not warranted.  Additionally, the evidence of record does not show diabetes or adenocarcinoma of the colon, or any symptoms of such disorders during service or for years thereafter, nor does it show that the Veteran's conditions are otherwise related to his period of service.  Notably, the Veteran testified at his hearing that he was not diagnosed with either disorder until many years after service, and the nature of such disorders (an endocrine system disorder, and a malignant tumor) is not capable of lay observation and self-diagnosis, unlike, for example, tinnitus.  The evidence of record is not in relative equipoise. Accordingly, as the preponderance of the evidence is against the claims for entitlement to service connection for diabetes mellitus, type II, and adenocarcinoma of the colon, the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied. 
 
Entitlement to service connection for adenocarcinoma of the colon, to include as due to exposure to herbicides, is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


